Order entered May 8, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01751-CV

             UNIVERSITY GENERAL HOSPITAL, L.P., ET AL., Appellant

                                               V.

           REED MIGRAINE CENTERS OF TEXAS, PLLC, ET AL., Appellee

                         On Appeal from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CC-13-02875-A

                                           ORDER
       On April 15, 2014, we abated this appeal to allow the trial court an opportunity to rule on

appellees’ motion to dissolve the temporary injunction at issue in the appeal. By motion filed

May 6, 2014, appellees inform us the injunction has been dissolved.             Accordingly, we

REINSTATE the appeal.

       Appellees’ May 6th motion also seeks a dismissal of the appeal. That request will be

determined separately.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE